DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17, 18, 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it refers to “an adsorption area” while parent claim 1 also refers to “an adsorption area.”  If they are intended to refer to the same area, “an” should be changed to “said” in claim 2.  This is assumed for examination.
Claims 17, 18, 21 and 27 each recite the limitation "the desiccant layer" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6, 9, 11, 13, 34, 35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1818609 A2.
EP ‘609 teaches a drying device for lighting or electronic enclosures, comprising a cylindrical housing (41) with a chamber (31,32), a heater (8) in the chamber, spaced, parallel adsorption ports in the housing wall (37-two are shown, one in phantom in the cutaway cross-section, but it is clear from the drawings that there are at least three that are parallel to each other in a circumferential direction), a uniform-thickness desiccant (7) proximate to the adsorption ports, an annular gap between the desiccant and the housing wall, a valve assembly (33,36) with a heat-dependent actuator and a spring in the housing, and desorption ports (35) between the valve assembly and housing including one port (any of the three) that has an area less than half of that of the combined area of the adsorption ports (see figures 5, 6, paragraphs 1-5, 31-34, 42-53).  The adsorption ports are arranged perpendicular to the valve movement and are open when the valve is not actuated, while the desorption ports are formed and adsorption ports are blocked when the valve is actuated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘609.
EP ‘609 discloses all of the limitations of the claims except that the housing and adsorption areas have preferred sizes, the desiccant has a preferred packing density, the heater performs a preferred desorption temperature, and the desiccant has a desired performance level.  Absent a proper showing of criticality or unexpected results, these values are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention.  The housing and adsorption area sizes would be selected based on the amount of moisture removal required, and the desiccant packing density would be selected to maximize adsorbent surface contact area while maintaining structural integrity using binders or support materials.  The heater temperature would also be selected to allow for complete moisture desorption without damaging the device, and desiccant performance would be optimized based on the level of moisture to be removed and desorbed.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘609 in view of Brinkmann (2005/0157514 A1).
EP ‘609 discloses all of the limitations of the claim including a condensation chamber defined by the thickness of the housing between the desorption port and the exterior of the housing, but fails to disclose a vapor permeable membrane on the port.  Brinkmann ‘514 discloses a drying device for a light enclosure, comprising a vent port that includes a membrane (18) (see figure, paragraphs 12-14).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the .
Claims 3, 18, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘609 in view of Anderson (5,669,123).
EP ‘609 discloses all of the limitations of the claims except that the desiccant includes a fluoropolymer and a metal oxide or gel, that the desiccant is flexible and can conform to a preferred curvature radius, that the desiccant withstands temperatures of at least 95°C without deforming, and that it has a preferred flex durability.  Anderson ‘123 discloses a flexible PTFE fibril matrix that can include up to 98 wt % of a sorption agent such as silica (see abstract, col. 2, lines 25-49, col. 4, lines 25-42).  These materials will inherently withstand at least 95°C without deforming.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use the desiccant of Anderson ‘123 in the EP ‘609 device in order to provide a shaped sorbent loaded material that does not require embedded reinforcement.  It is submitted that the curvature radius and flex durability are parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide a shaped material that has structural integrity based on its use in an enclosure dryer housing.





Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose dryer and desiccant arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl